Title: From Thomas Jefferson to Richard Curson, 15 June 1789
From: Jefferson, Thomas
To: Curson, Richard



Dear Sir
Paris June 15. 1789.

The bearer hereof, Monsieur Cahieres, established at Elizabeth town in New Jersey, being about to embark from France in a vessel bound to Baltimore and to carry his lady Madame Cahieres, with him, I take the liberty of recommending them to your notice and attention. Their want of acquaintances in Baltimore may render your counsels useful while their merit renders them worthy of them. The attentions you were pleased to shew me while in Baltimore have encouraged me to take the liberty of addressing Monsieur and Madame Cahieres to you, persuaded that you will be gratified by an opportunity of being useful to persons of worth, and I shall acknoledge it as an additional obligation on him who has the honour to be with great esteem Your most obedt. & most humble servt.,

Th: Jefferson

